Fourth Court of Appeals
                                       San Antonio, Texas
                                             January 31, 2018

                                           No. 04-17-00731-CV

                                     IN RE Sam LAJZEROWICZ

                                    Original Mandamus Proceeding 1

                                                  ORDER


Sitting: Sandee Bryan Marion, Chief Justice
         Karen Angelini, Justice
         Irene Rios, Justice

       On January 26, 2018, relator filed a Motion for Leave to Supplement Petition for Writ of
Mandamus with Affidavit Complying with T.R.A.P. 52.3(j) and For Reconsideration of
Supplemented Petition. After considering the motion, we GRANT relator’s request to
supplement the mandamus record with his affidavit and DENY relator’s request for
reconsideration of the supplemented petition.

        It is so ORDERED on January 31, 2018.

                                                               PER CURIAM


ATTESTED TO:             ___________________________
                         KEITH E. HOTTLE,
                         Clerk of Court




1
 This proceeding arises out of Cause No. 2015-CI-20292, styled Sam Lajzerowicz v. Estelita O’Campo Lajzerowicz,
pending in the 131st Judicial District Court, Bexar County, Texas, the Honorable Stephani A. Walsh presiding.